Case 5:20-cv-01420-DSF-PD Document 6 Filed 08/24/20 Page 1 of 5 Page ID #:43
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

Case No. EDCV 20-01420-DSF (PD)                                   Date: August 24, 2020
Title      Kenneth Roshaun Reid v. Warden Pliler




Present: The Honorable: Patricia Donahue, United States Magistrate Judge


                Isabel Martinez                                   N/A
                 Deputy Clerk                           Court Reporter / Recorder

     Attorneys Present for Petitioner:           Attorneys Present for Respondents:

                   N/A                                            N/A

Proceedings:         (In Chambers) Order to Show Cause Why This Action
                     Should Not Be Dismissed

    1. Introduction

        On July 10, 2020, Petitioner Kenneth Roshaun Reid, a federal prisoner
incarcerated at the U.S. Penitentiary in Victorville, California, and proceeding pro
se, filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241. He seeks
relief under the First Step Act of 2018 from his drug conspiracy sentence imposed in
the District of South Carolina. [Id. at 1, 3-4, 25. 1] Petitioner also asserts actual
innocence on the ground that a jury must determine the drug quantity attributable
and reasonably foreseeable to the individual defendant in conspiracy cases. [Id. at
3-4.] He further requests that the Court allow him to bring an actual innocence
claim under United States v. Woodson, 962 F.3d 812 (4th Cir. 2020). [Id. at 27.]




1
      The Court uses the page numbers inserted on the pleadings by the electronic
docketing system.


CV-90 (03/15)                     Civil Minutes – General                       Page 1 of 5
Case 5:20-cv-01420-DSF-PD Document 6 Filed 08/24/20 Page 2 of 5 Page ID #:44
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

Case No. EDCV 20-01420-DSF (PD)                                 Date: August 24, 2020
Title      Kenneth Roshaun Reid v. Warden Pliler


   2. Background

           a. The South Carolina Criminal Case and Post-Conviction
              Motions

      Petitioner was convicted of conspiracy to distribute cocaine base and murder
through the use of a firearm in the course of a drug trafficking crime. The jury
found him guilty of conspiracy to possess with intent to distribute and to distribute
cocaine base in violation of 21 U.S.C. §§ 841(b)(1)(C) and 846 but did not reach a
unanimous verdict as to the drug weight. [United States v. Reid, CR No. 04-353-
CMC (the “South Carolina Case”), Dkt. No. 335.] Petitioner’s sentence included
240 months for the cocaine conspiracy. [Id., Dkt. No. 402 at 2.] The Fourth Circuit
affirmed, concluding that although the district court erred in instructing the jury on
the conspiracy charge, Petitioner had failed to demonstrate that the error affected
his substantial rights, and that substantial evidence supported the convictions.
United States v. Reid, 523 F.3d 310, 315-16 (4th Cir. 2008).

       Petitioner has filed numerous post-conviction motions, including a petition
pursuant to 28 U.S.C. § 2255 to vacate his convictions based on ineffective
assistance of counsel that was denied in September 2010. [South Carolina Case,
Dkt. Nos. 498, 529-30.] The Fourth Circuit denied a certificate of appealability and
dismissed the appeal. United States v. Reid, 419 Fed. Appx. 310 (4th Cir. 2011).

       In February 2019, Petitioner filed a motion for reduction of sentence
pursuant to the First Step Act of 2018. [South Carolina Case, Dkt. No. 842.] On
April 17, 2019, the district court denied the motion, concluding as follows:

          Because [Petitioner] was convicted of a crime under § 841(b)(1)(C)
         (Count 1), and the enactment of the Fair Sentencing Act of 2010 did
         not reduce the statutory penalties associated with that conviction,
         he is not eligible for consideration of a reduction under the terms of
         the First Step Act. Further, his sentence was driven by the murder
         cross-reference on Count 4, not the drug weight in Count 1.
         Accordingly, [Petitioner’s] motion pursuant to the First Step Act
         (ECF No. 842) is denied.


CV-90 (03/15)                      Civil Minutes – General                        Page 2 of 5
Case 5:20-cv-01420-DSF-PD Document 6 Filed 08/24/20 Page 3 of 5 Page ID #:45
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No. EDCV 20-01420-DSF (PD)                                Date: August 24, 2020
Title      Kenneth Roshaun Reid v. Warden Pliler


[Id., Dkt. No. 861 (footnote omitted).] In July 2019, the Fourth Circuit affirmed.
United States v. Reid, 773 Fed.Appx. 706 (4th Cir. 2019). [Id., Dkt. Nos. 882, 884.]

       In October 2019, the district court denied Petitioner’s motion for
reconsideration of the denial of the First Step Act motion. [South Carolina Case,
Dkt. No. 891.] Petitioner appealed to the Fourth Circuit, which placed the case in
abeyance pending its decision in United States v. Woodson, No. 19-6976. [United
States v. Reid, 19-7803, Dkt. No. 10]. The issue before the court in Woodson was
whether a conviction under 21 U.S.C. § 841(b)(1)(C) is eligible for a First Step Act
sentence reduction.

       In March 2020, Petitioner filed another motion under the First Step Act, and
the district court appointed counsel to represent him. [South Carolina Case, Dkt.
Nos. 901, 904.] On May 18, 2020, the district court stayed the motion pending the
Fourth Circuit’s decision in Woodson. [Id., Dkt. No. 907.]

       On June 24, 2020, the Fourth Circuit issued its decision in Woodson, holding
that a conviction under 21 U.S.C. § 841(b)(1)(C) is eligible for First Step Act
sentencing relief. United States v. Woodson, 962 F.3d 812, 817 (4th Cir. 2020),

          b. The Prior 28 U.S.C. § 2241 Petition in this Court
      In December 2019, Petitioner filed a petition pursuant to 28 U.S.C. § 2241 in
this Court seeking relief under the First Step Act. Reid v. Pliler, Case No. EDCV
19-2463-DSF (AGR). He sought dismissal of the drug conspiracy count and
immediate release after reduction of his sentence to time served. [Id., Dkt. No. 1 at
20-21.]

       On January 3, 2020, the court issued a Report and Recommendation that the
petition be dismissed for lack of jurisdiction. “A federal prisoner who seeks to
challenge the legality of confinement must generally rely on a § 2255 motion to do
so.” Marrero v. Ives, 682 F.3d 1190, 1192 (9th Cir. 2012). Under section 2255's
escape hatch, however, “a federal prisoner may file a § 2241 petition if, and only if,
the remedy under § 2255 is ‘inadequate or ineffective to test the legality of his
detention.’” Id. (citation omitted); 28 U.S.C. § 2255(e). To meet the “escape hatch”



CV-90 (03/15)                     Civil Minutes – General                     Page 3 of 5
Case 5:20-cv-01420-DSF-PD Document 6 Filed 08/24/20 Page 4 of 5 Page ID #:46
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL

Case No. EDCV 20-01420-DSF (PD)                               Date: August 24, 2020
Title      Kenneth Roshaun Reid v. Warden Pliler


provisions of § 2255(e), Petitioner must show he (1) made a claim of actual
innocence and (2) has not had an unobstructed procedural shot at presenting that
claim. Marrero, 682 F.3d at 1192. The court found that Petitioner failed to meet
the escape hatch provisions of 28 U.S.C. § 2255(e), as he did not show that he was
factually innocent of the drug conspiracy or that his ability to make his claims was
procedurally obstructed. [Id., Dkt No. 4-1 at 4-6.] The district court accepted the
findings and recommendation, entered judgment denying and dismissing the
petition, and denied a certificate of appealability. [Id., Dkt. Nos. 9, 10, 11.]
Petitioner sought reconsideration, which the district court denied. [Id., Dkt. No.
16.] Petitioner appealed, and in March 2020 the Ninth Circuit notified Petitioner
that a briefing schedule would not be set until the court determines whether a
certificate of appealability should issue. Reid v. Pliler, Case No. 20-55248.

   3. Discussion

       Petitioner seeks relief under the First Step Act for his sentence on the drug
conspiracy conviction, making the same arguments as he did in his first section
2241 petition in this court. As discussed above, the court dismissed that petition for
lack of jurisdiction and petitioner’s appeal is pending.

      Further, to the extent that Petitioner requests that the Court allow him to
bring an actual innocence claim pursuant to United States v. Woodson, 962 F.3d 812
(4th Cir. 2020), he currently has claims under Woodson pending in the District of
South Carolina and the Fourth Circuit.

   4. ORDER

       Accordingly, on or before September 21, 2020, Petitioner is ordered to show
cause, in writing, (a) why this action should not be summarily dismissed; or (b) file
a Notice of Voluntary Dismissal of the action. Failure to file a timely response
to this Order as directed above will result in a recommendation that this
action be dismissed for failure to prosecute and obey Court orders
pursuant to Federal Rule of Civil Procedure 41(b).



CV-90 (03/15)                     Civil Minutes – General                    Page 4 of 5
Case 5:20-cv-01420-DSF-PD Document 6 Filed 08/24/20 Page 5 of 5 Page ID #:47
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL

Case No. EDCV 20-01420-DSF (PD)                                   Date: August 24, 2020
Title      Kenneth Roshaun Reid v. Warden Pliler


      The Court Clerk is directed to provide Petitioner a copy of Form CV-
09 – Notice of Dismissal for his convenience.

        IT IS SO ORDERED.




                                                                                       :
                                                           Initials of Preparer   im




CV-90 (03/15)                    Civil Minutes – General                           Page 5 of 5
